Case 6:20-cv-02310-ACC-LRH Document 16 Filed 02/09/21 Page 1 of 2 PageID 66




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

ABDELKHALEK ELHADIRI,
an individual,
                                             Case No.: 6:20-cv-02310-ACC-LRH
      Plaintiff,
v.

ADVANCE AMERICA, CASH ADVANCE
CENTERS OF FLORIDA, LLC
A foreign entity,

     Defendant.
____________________________________/

                          NOTICE OF SETTLEMENT

       Plaintiff hereby notifies the Court that Plaintiff and Defendant, ADVANCE
AMERICA, CASH ADVANCE CENTERS OF FLORIDA, LLC, have reached a
settlement in principle in this action. Upon full execution of a settlement agreement
and compliance with all terms set forth therein, this matter will be dismissed, with
prejudice.
                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that the foregoing has been filed via CM/ECF, which

will notify Defendant’s counsel on this 9th day of February, 2021



                                      SWIFT, ISRINGHAUS & DUBBELD P.A.
                                       /s/ Jon P. Dubbeld
                                       Aaron M. Swift, Esq., FBN 0093088
                                       Jordan T. Isringhaus, Esq., FBN 0091487
                                       Jon P. Dubbeld, Esq., FBN 105869
                                       Sean E. McEleney, Esq., FBN 125561
                                       10460 Roosevelt Blvd. North
                                       Suite 313
Case 6:20-cv-02310-ACC-LRH Document 16 Filed 02/09/21 Page 2 of 2 PageID 67




                                  St. Petersburg, FL 33703
                                  Phone: (727) 755-3676
                                  Fax: (727) 255-5332
                                  aswift@swift-law.com
                                  jisringhaus@swift-law.com
                                  jdubbeld@swift-law.com
                                  smceleney@swift-law.com
                                  Counsel for Plaintiff
